Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 1 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 2 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 3 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 4 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 5 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 6 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 7 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 8 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 9 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 10 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 11 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 12 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 13 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 14 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 15 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 16 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 17 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 18 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 19 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 20 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 21 of 22
Case 19-27041-SLM   Doc 18-2 Filed 10/01/19 Entered 10/01/19 16:24:56   Desc
                    Exhibit loan documents Page 22 of 22
